DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, see Applicant’s Remarks, filed 01/29/2021, with respect to rejection of claims 1-4, 8-14, and 16-20 over Fang et al. have been fully considered and are persuasive.  Therefore, the finality is withdrawn. 

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Katherine Koebrich on 02/09/2021.

In the Claims:
(Currently Amended) A method comprising:
detecting, at a first receiver of a set of one or more receivers a formation response to electromagnetic radiation emitted from a first transmitter of a set of one or more transmitters, wherein the first receiver is tilted at a first angle of tilt and the first transmitter is tilted at a second angle of tilt;
determining complex azimuthal electromagnetic field data corresponding to the formation response; [[and]]
decoupling a first plurality of nonzero tensor components from the complex azimuthal electromagnetic field data without matrix inversion, 
wherein the decoupling comprises numerically decoupling if an azimuthal offset between the first transmitter and the first receiver is known and semi-analytically decoupling if the azimuthal offset between the first transmitter and the first receiver is unknown,
wherein the decoupling is performed downhole; and 
communicating the first plurality of nonzero tensor components uphole. 
 The method of claim 1, wherein semi-analytically decoupling comprises:
calculating a minimum for the azimuthal offset if  the azimuthal offset is unknown;
determining a parallel signal value and a perpendicular signal value corresponding to pairing of the set of one or more transmitters and set of one or more receivers; 
calculating a sum of the parallel signal value and the perpendicular signal value and a difference of the parallel signal value and the perpendicular signal value; and
determining a first subset of the first plurality of nonzero tensor components based, at least in part, on the calculated azimuthal offset minimum and at least one of the sum and the difference.
(Original) The method of claim 2, further comprising performing a tensor rotation on the first subset of nonzero tensor components to determine a second subset of the first plurality of nonzero tensor components, wherein the first and the second subset of nonzero tensor components form the first plurality of nonzero tensor components.
(Original) The method of claim 1, wherein numerically decoupling the first plurality of nonzero tensor components comprises:
fitting a plurality of curve representations corresponding to azimuthal angles at which measurements have been taken corresponding to the formation response, 
wherein fitting the plurality of curve representations comprises fitting each curve representation based on the known azimuthal offset, fitting coefficients, and formation response measurements at the corresponding one of the azimuthal angles;
determining the fitting coefficients across the plurality of curve representations for each pairing between the set of one or more transmitters and the set of one or more receivers; and
based, at least in part, on the fitting coefficients, calculating the first plurality of nonzero tensor components.
(Original) The method of claim 4, wherein calculating the first plurality of nonzero tensor components based on the fitting coefficients comprises solving for each receiver of the set of one or more receivers,
                
                    
                        
                            H
                        
                        
                            r
                        
                    
                    (
                    
                        
                            β
                        
                        
                            i
                        
                    
                    )
                    =
                    A
                    
                        
                            cos
                        
                        ⁡
                        
                            (
                        
                    
                    2
                    
                        
                            β
                        
                        
                            i
                        
                    
                    +
                    
                        
                            β
                        
                        
                            r
                            e
                            f
                        
                    
                    )
                    +
                    B
                    
                        
                            sin
                        
                        ⁡
                        
                            (
                        
                    
                    2
                    
                        
                            β
                        
                        
                            i
                        
                    
                    +
                    
                        
                            β
                        
                        
                            r
                            e
                            f
                        
                    
                    )
                    +
                    C
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    β
                                
                                
                                    i
                                
                            
                        
                    
                    +
                    D
                    
                        
                            sin
                        
                        ⁡
                        
                            
                                
                                    β
                                
                                
                                    i
                                
                            
                        
                    
                    +
                    E
                
            ,
wherein βi represents the formation response measurement at an azimuthal angle bin i for receiver r, βref indicates the known azimuthal offset corresponding to the receiver, and A, B, C, D, and E are the fitting coefficients.
(Original) The method of claim 5, wherein solving comprises regression analysis.
(Previously Presented) The method of claim 6, wherein the regression analysis comprises a least squares method. 
(Cancelled) 
(Original) The method of claim 1 further comprising:
determining whether a dogleg angle exists between a transmitter sub and a receiver sub;
based on a determination that the dogleg angle exists, determining angles of tilt of those of the set of one or more receivers and set of one or more transmitters corresponding to the transmitter sub and the receiver sub; and
correcting the angles of tilt based, at least in part, on a measurement of the dogleg angle, wherein the decoupling uses the corrected angles of tilt. 
(Cancelled) 
(Currently Amended) One or more non-transitory machine-readable media comprising program code executable by a processor to perform operations comprising:
determining complex azimuthal electromagnetic field data corresponding to a formation response to electromagnetic radiation emitted from at least a first transmitter of a set of one or more transmitters and detected by a set of one or more tilted receivers, wherein the first transmitter is tilted at a first angle of tilt; [[and]]
decoupling a first plurality of nonzero tensor components from the complex azimuthal electromagnetic field data without matrix inversion, 
titled receivers is known and semi-analytically decoupling if the azimuthal offset is unknown, 
wherein the decoupling is performed downhole; and 
communicating the first plurality of nonzero tensor components uphole. 
(Original) The non-transitory machine-readable media of claim 11, wherein semi-analytically decoupling comprises:
calculating a minimum for the azimuthal offset if  the azimuthal offset is unknown;
determining a parallel signal value and a perpendicular signal value corresponding pairing of the set of one or more transmitters and set of one or more receivers; 
calculating a sum of the parallel signal value and the perpendicular signal value and a difference of the parallel signal value and the perpendicular signal value; and
determining a first subset of the first plurality of nonzero tensor components based, at least in part, on the calculated azimuthal offset minimum and at least one of the sum and the difference.
(Original) The non-transitory machine-readable media of claim 12, wherein the operations further comprise performing a tensor rotation on the first subset of nonzero tensor components to determine a second subset of the first plurality of nonzero tensor components, wherein the first and the second subset of nonzero tensor components form the first plurality of nonzero tensor components.
(Currently Amended) The non-transitory machine-readable media of claim 11, wherein numerically decoupling the first plurality of nonzero tensor components comprises:
fitting a plurality of curve representations corresponding to azimuthal angles at which measurements have been taken corresponding to the formation response, 
wherein fitting the plurality of curve representations comprises fitting each curve representation based on the known azimuthal offset, fitting coefficients, and formation response measurements at the corresponding one of the azimuthal angles;
tilted receivers; and
based, at least in part, on the fitting coefficients, calculating the first plurality of nonzero tensor components.
(Currently Amended) The non-transitory machine-readable media of claim 14, wherein calculating the first plurality of nonzero tensor components based on the fitting coefficients comprises solving for each receiver of the set of one or more tilted receivers
                
                    
                        
                            H
                        
                        
                            r
                        
                    
                    (
                    
                        
                            β
                        
                        
                            i
                        
                    
                    )
                    =
                    A
                    
                        
                            cos
                        
                        ⁡
                        
                            (
                        
                    
                    2
                    
                        
                            β
                        
                        
                            i
                        
                    
                    +
                    
                        
                            β
                        
                        
                            r
                            e
                            f
                        
                    
                    )
                    +
                    B
                    
                        
                            sin
                        
                        ⁡
                        
                            (
                        
                    
                    2
                    
                        
                            β
                        
                        
                            i
                        
                    
                    +
                    
                        
                            β
                        
                        
                            r
                            e
                            f
                        
                    
                    )
                    +
                    C
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    β
                                
                                
                                    i
                                
                            
                        
                    
                    +
                    D
                    
                        
                            sin
                        
                        ⁡
                        
                            
                                
                                    β
                                
                                
                                    i
                                
                            
                        
                    
                    +
                    E
                
            ,
wherein βi represents the formation response measurement at an azimuthal angle bin i for receiver r, βref indicates the known azimuthal offset corresponding to the receiver, and A, B, C, D, and E are the fitting coefficients.
(Currently Amended) The non-transitory machine-readable media of claim 11, wherein the operations further comprise:
determining whether a dogleg angle exists between a transmitter sub and a receiver sub;
based on a determination that the dogleg angle exists, determining angles of tilt of those of the set of one or more tilted receivers and set of one or more transmitters corresponding to the transmitter sub and the receiver sub; and
correcting the angles of tilt based, at least in part, on a measurement of the dogleg angle, wherein the decoupling uses the corrected angles of tilt. 
(Currently Amended) An apparatus comprising:
a multi-sub tool having a transmitter sub with at least one transmitter antenna tilted at a first angle of tilt and a receiver sub with at least one receiver antenna tilted at a second angle of tilt;
a processor; and
a machine-readable medium having program code executable by the processor to cause the apparatus to,

decouple a first plurality of nonzero tensor components from the complex azimuthal electromagnetic field data without matrix inversion, 
wherein the program code to decouple comprises program code to numerically decouple if an azimuthal offset between the first transmitter and the set of one or more receivers is known and program code to semi-analytically decouple if the azimuthal offset is unknown, 
wherein the decoupling is performed downhole; and 
communicate the first plurality of nonzero tensor components uphole.
(Original) The apparatus of claim 17, wherein the program code to semi-analytically decouple comprise instructions to:
calculate a minimum for the azimuthal offset if  the azimuthal offset is unknown;
determine a parallel signal value and a perpendicular signal value corresponding pairing of the set of one or more transmitters and set of one or more receivers; 
calculate a sum of the parallel signal value and the perpendicular signal value and a difference of the parallel signal value and the perpendicular signal value; and
determine a first subset of the first plurality of nonzero tensor components based, at least in part, on the calculated azimuthal offset minimum and at least one of the sum and the difference.
(Original) The apparatus of claim 18, wherein the program code further comprises program code executable by the processor to cause the apparatus to perform a tensor rotation on the first subset of nonzero tensor components to determine a second subset of the first plurality of nonzero tensor components, wherein the first and the second subset of nonzero tensor components form the first plurality of nonzero tensor components.
 The apparatus of claim 17, wherein the program code to numerically decouple the first plurality of nonzero tensor components comprises program code to:
fit a plurality of curve representations corresponding to azimuthal angles at which measurements have been taken corresponding to the formation response, 
wherein the program code to fit the plurality of curve representations comprises program code to fit each curve representation based on the known azimuthal offset, fitting coefficients, and formation response measurements at the corresponding one of the azimuthal angles;
determine the fitting coefficients across the plurality of curve representations for each pairing between the set of one or more transmitters and the set of one or more receivers; and
based, at least in part, on the fitting coefficients, calculate the first plurality of nonzero tensor components.
(Cancelled) 
(Cancelled) 
23. (Cancelled) 
Allowable Subject Matter
4.	Claims 1-7, 9, and 11-20 are allowed.
Claims 1-7, 9, and 11-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Determination of Intrinsic Dip and Azimuth from LWD Azimuthal-Propagation Resistivity Measurements in Anisotropic Formations”, Fang et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein the first receiver is tilted at a first angle of tilt and/or the first transmitter is tilted at a second angle of tilt, decoupling a first plurality of nonzero tensor components from the complex azimuthal electromagnetic field data without matrix inversion, wherein the decoupling comprises numerically decoupling if an azimuthal offset between the first transmitter and the first receiver is known and semi-analytically decoupling if the azimuthal offset between the first transmitter and the first receiver is unknown, wherein the decoupling is performed downhole; and 
communicating the first plurality of nonzero tensor components uphole as cited in independent claims 1, 11, and 17.
	Instead, Fang et al. disclose structural dip and azimuth calculation based on APR (azimuthal-propagation-resistivity) measurements in anisotropic formations by combining standard coaxial-component resistivity responses with APR cross component responses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864